Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

Assignee/Consent
The Consent of Assignee and Statement under 37 C.F.R. 1.373(c) filed with the application are accepted.

Application Data Sheet
 On the Application Data Sheet (ADS) filed with the application, in the entries for “16/216,696,” the Prior Application Status should be changed to “Abandoned” because the ‘696 application is abandoned, not Patented.   

Reissue Declaration
The substitute statement in lieu of a reissue oath/declaration, filed December 29, 2021, is objected to because it purports to correct the same error as was corrected by the 14/932,811 reissue application (now RE47,210).
As set forth in MPEP 1414(II)(D)(in pertinent part): 
(1) Where a continuation reissue application is filed with a copy of the reissue oath/declaration from the parent reissue application, and the parent reissue application is not to be abandoned, the reissue oath/declaration should be accepted by the Office of Patent Application Processing (OPAP) without further evaluation, because it is an oath/declaration, albeit improper under 35 U.S.C. 251.  The Examiner should, however, reject the claims of the continuation reissue application under 35 U.S.C. 251 as being based on an oath/declaration that does not identify an error being corrected by the continuation reissue application, and should require a new oath/declaration.  See 37 CFR 1.175(f)(2) for reissue applications filed on or after September 16, 2012.  
If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a statement is needed to explain compliance with 37 CFR 1.175(f)(2). 

37 CFR 1.175(f)(2):  
If all errors identified in the inventor’s oath or declaration from the earlier-filed reissue application are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.

The error statement in the instant reissue application is virtually identical to that filed August 2, 2018 in reissue application 14/932,811.
The instant reissue application is a continuation of reissue application 16/216,696, which was a continuation of reissue application 14/932,811, and therefore the instant reissue declaration is subject to the requirements set forth above.

Reissue Applications
Claims 13-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  This rejection can be overcome by: (1) filing a new declaration identifying a new error to be corrected in the instant reissue application, or (2) correcting the error in a different way and filing a statement explaining compliance with 37 CFR 1.175(f)(2). 
Recapture
Claim 24 is rejected under 35 U.S.C. 251 as being an impermissible recapture of subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131            F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 

The reissue application contains claims that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As set forth in MPEP 1412.02, a Three Step analysis is used to determine whether reissue claims impermissibly broaden the claimed subject matter so as to recapture subject matter surrendered in the application for the patent and is applied to new reissue claim 24 as follows.
A.     The First Step - Is There Broadening?  
Patent claim 1 recites:   
A collapsible crate having an erected and a collapsed condition for transporting goods in the erected condition, the crate having a base and upstanding walls, 
i) at least one of the upstanding walls comprising a frame and a removable wall portion, the frame including a cross member and the frame being hingedly attached to the base portion, the removable wall portion having a lower member; 
ii) locating means; and 
iii) releasable locking means for releasably securing in the erected condition the movable wall portion relative to the frame, 
iv) the locating means being provided by an upwardly extruding projection of the lower member of the removable wall portion co-operating with a recess in the cross member of the frame to align, in use, the removable wall portion relative to the frame such that the removable wall portion is releasably securable in the erected condition by the releasable locking means and on release of the releasably locking means to permit the removable wall portion to be pivoted outwardly relative to the frame about the locating means.

Reissue claim 24 recites:
24.  (New)  A plurality of collapsible crates, each crate being capable of being configured in an erected condition for transporting goods, and a collapsed condition for transporting or storage when empty, the crates comprising at least a first crate and a second crate and being stackable on one another in both erected and collapsed conditions, each crate comprising:
a base having at least two separate, spaced-apart lateral openings each having a closed bottom and configured to interact with a forklift, and at least two apertures opening downward in a lower surface of the base;
a frame portion supported on the base having a pair of upstanding members spaced from one another by a predetermined distance, each upstanding member having an extension portion receivable in one of the apertures of a crate stacked thereon;
two side walls and two end walls attached to the base;
each of the end walls (1) being capable of being locked in an upright position when the crate is in an erected condition, and (2) being capable of pivoting to a horizontal position when not locked in an upright position, each end wall comprising an upper member and a lower member, and first and second side members, all made of tubular steel, vertical members extending from the upper member to the lower member between the side members, and a horizontal member extending from one side member to the other between the upper and lower members;
locating means comprising a continuous projection extending substantially an entire distance between the upstanding members of the frame;
each side wall including a removable wall portion positionable between the end walls when the crate is in its erected condition, the removable wall portion having an upper end and a lower end, a pair of locking mechanisms mounted adjacent the upper end of the removable wall each comprising a handle and a portion configured to engage a locking hole located adjacent to the removable wall, and the lower end comprising a portion that engages the projection when the crate is in its erected condition;
the removable wall portion further comprising an upper member and first and second side members made of tubular steel;
each of the locking mechanisms comprising a support arm extending downward from the upper member;
each side wall having end wall securing flanges extending continuously vertically along opposite edges thereof, engaging adjacent outer portions of end walls to secure the end walls in when the crate is in erected condition; and
at least two extension portions extending upward from the upper member of the removable wall of the first crate so as to each be receivable in one of the at least two apertures of the base of the second crate if the second crate is stacked thereon,
wherein the removable wall is secured in an erected condition when the locking mechanisms are engaged with the locking holes, and when the locks are released the removable wall is permitted to pivot outwardly relative to the base and the frame portion.

Reissue claim 24 lacks multiple elements recited in patent claim 1, such as of the frame including “a cross member and the frame being hingedly attached to the base portion,” a “releasable locking means for releasably securing in the erected condition the movable wall portion relative to the frame,” and the “first locating means comprising a downward projection of the removable side wall… and a continuous recess extending substantially the entire width of the removable side wall.”

Claim 24 is therefore broadened compared to patent claim 1.

B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?
During the examination of U.S. Patent Application 12/370,966 (which issued as the subject 8,573,427 patent), the originally-filed claims did not recite the cross member or the recess being disposed in the cross member.  
In the Response filed November 22, 2011, claim 23 (which ultimately issued as patent claim 1) was amended to recite “the frame including a cross member and being hingedly attached to the base, being provided by co-operating parts of the lower member of the movable wall portion.”  
Applicant argued: 
Oestreich does not disclose or teach locating means being provided by co-operating parts of the lower member of the movable wall portion and the cross member of the frame and including a projection receivable within a recess or aperture to align, in use, the movable wall portion relative to the frame such that the movable wall portion is releasably securable by the releasable locking means, as recited in Claim 23.

With respect to the depending claims, Applicant further argued that a person of ordinary skill in the art would not have seen a need to adapt Oestreich, in view of another reference, such that these parts co-operate with one another.

After the ensuing Office action, Applicant’s Response filed May 2, 2012, amended claim 23 to delete “the frame including a cross member and hingedly attached to the base,” and recite “the frame including a cross member and being hingedly attached to the base portion and the moveable wall portion having a lower member.”
Applicant argued that “if extensions 23a-d are considered to correspond to the frame,” then they “are not hingedly connected to the base portion as required by independent Claim 23,” and “the frame required by the claim is absent” in Hillis.  
Further, Applicant argued that the protrusion 56 of Hillis “does not either: (i) releasably secure the movable wall portion relative to the frame” nor does it “align the movable wall portion relative to the frame” as recited in claim 23. 

With respect to an obviousness rejection of depending claim 26, Applicant argued “the combination of teachings would not have resulted in the frame including a cross member and being hingedly attached to the base portion.”  

In the Response filed July 22, 2013, claim 23 was further amended to recite “the locating means being provided by an upwardly extruding projection of the lower member of the removable wall portion co-operating with a recess in the cross member of the frame.”  
Applicant argued that Walsh did not disclose an upwardly extruding projection of the lower member of the removable wall portion cooperating with a recess in the cross member of the frame, as recited in claim 23, and further that such features were not taught or rendered obvious by Reiland or Hillis.
Claim 23 was indicated to be allowable in the next Office action, which was a Notice of Allowance.

As such, the surrender-generating limitations are those drawn to the frame including a cross member and the frame being hingedly attached to the base portion, the removable wall portion having a lower member; and the locating means being provided by an upwardly extruding projection of the lower member of the removable wall portion co-operating with a recess in the cross member of the frame to align, in use, the removable wall portion relative to the frame.  Applicant surrendered these limitations during the original examination of the patent.

As to the question of the Second Step, the broadening in new claim 24 is related to the surrendered subject matter.

C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
According to the Third Step, if the SGL has not been entirely eliminated in the reissue claim, there may be recapture. 
If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:  It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.
Returning to the instant application, reissue claim 24 does not recite the cross member and therefore omits entirely limitations drawn to the cross member.  
Claim 24 does recite “locating means comprising a continuous projection extending substantially an entire distance between the upstanding members of the frame.”  However, the direction of the projection is not recited, the “continuous recess” is omitted, and the locating means comprising a continuous projection is not set forth as being disposed on the lower member of the removable wall. 
Finally, since the cross member is not recited at all, the locating means of claim 24 does not appear to be related to the recess set forth in claim 1, at least because the locating means is not recited as part of any of the elements of the collapsible crate (it merely extends between the upstanding members).  
As such, reissue claim 24 does not recite and/or materially narrow the surrender-generating limitations added and argued by Applicant to distinguish over the prior art during the original examination of the ‘427 patent, and therefore impermissibly recapture the subject matter of these limitations.   

	
Specification
The specification is objected to because the amendment beginning at line 6 of column 1 should note that reissue application 16/216,696 is abandoned.

The specification incorporates by reference the “entire disclosure” of                GB 0802642.9.  
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  See 37 CFR 1.57(g).  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.   
No New Matter should be entered.
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Note that amendments in reissue are governed by 37 C.F.R. 1.173.  See MPEP 1411 and 1453.  

Amendments in Reissue Applications
The status of claims 13-23 should be changed from “previously presented” to      - -New- - because these claims are new relative to the 7,527,142 patent.
See 37 CFR 1.75(b)(2) and MPEP § 1453.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The disclosure of the ‘427 patent is objected to as lacking a description of a crate having a “removable wall,” and/or an embodiment in which at least two extension portions extend upward from an upper member of a removable wall of the crate, as recited in new reissue claim 24.  
Claim 24 recites the plurality of crates having a “removable wall” in at least lines 24, 25, 35, and 37.  The disclosure of the ‘427 patent does not describe a “removable wall,” only a removable wall portion 30.  While the omission of “portion” from a few instances of “removable wall” might appear to be a typographical error, claim 24 as currently presented recites an embodiment which has no support in the ‘427 patent and thus introduces New Matter into the disclosure.
As such, the disclosure of the ‘427 patent fails to reasonably convey to one skilled in the art that the inventor, at the time of the invention, had possession of the claimed invention of a crate having a “removable wall” as recited in claim 29. 

Claim 24 further recites: 
at least two extension portions extending upward from the upper member of the removable wall of the first crate so as to each be receivable in one of the at least two apertures of the base of the second crate if the second crate is stacked thereon.

The specification does not describe an embodiment in which any extension portion extends upwardly from the upper member or a removal wall (or from a removable wall portion) as recited.
As described in lines 62-65 of column 4, extension portions 101 extend upward from upstanding members 37, 38.  This is shown in figures 1 and 9, at least.  The wall portion 30 may be removed while the upstanding members 37, 38 remain with the crate.    Even assuming the claim to have been meant to recite a “removable wall portion,” neither the removable wall portion 30, nor the upper member 34, is disclosed as having upstanding members, such as extension portions 101.  
As such, the disclosure of the ‘427 patent fails to reasonably convey to one skilled in the relevant art that the inventor, at the time of the invention, had possession of the claimed embodiment of a crate having “at least two extension portions extending upward from the upper member of the removable side wall” as now recited in lines 34-35 of new claim 24.
This is a New Matter rejection 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 is indefinite because the “removable wall” set forth in lines 24, 25, 35, and 37, at least, lacks antecedent basis in the claim.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lam in view of Hammond.
Lam (WO 03/055755) discloses a plurality of collapsible crates, each crate being capable of being configured in an erected condition for transporting goods, and a collapsed condition for transporting or storage when empty, the crates comprising at least a first crate and a second crate and being stackable on one another in both erected and collapsed conditions, each crate comprising:
a base 4 having at least two separate, spaced-apart lateral openings each having a closed bottom and configured to interact with a forklift (figure 7; page 6), and at least two apertures opening downward in a lower surface of the base (page 2);
a frame portion supported on the base having a pair of upstanding members 11 spaced from one another by a predetermined distance, each upstanding member having an extension portion 12, 20 receivable in one of the apertures of a crate stacked thereon;
two side walls 16, 17, and two end walls 14, 15, attached to the base;
each of the end walls (1) being capable of being locked in an upright position when the crate is in an erected condition, and (2) being capable of pivoting to a horizontal position when not locked in an upright position (figure 17A), each end wall 14, 15 comprising an upper member and a lower member, and first and second side members, all made of tubular steel, vertical members extending from the upper member to the lower member between the side members, and a horizontal member extending from one side member to the other between the upper and lower members;
locating means (figure 15A) comprising a continuous projection extending substantially an entire distance between the upstanding members of the frame;
each side wall 16, 17 including a removable wall portion positionable between the end walls when the crate is in its erected condition (figure 16A), the removable wall portion having an upper end and a lower end, a pair of locking mechanisms 21 (figure 15B) mounted adjacent the upper end of the removable wall each comprising a handle and a portion configured to engage a locking hole located adjacent to the removable wall, and the lower end comprising a portion that engages the projection when the crate is in its erected condition;
the removable wall portion further comprising an upper member and first and second side members (figures 14, 17A) made of tubular steel;
each of the locking mechanisms comprising a support arm extending downward from the upper member;
each side wall having end wall securing flanges extending continuously vertically along opposite edges thereof (see marked-up figure 16A below), engaging adjacent outer portions of end walls to secure the end walls in when the crate is in erected condition; and
at least two extension portions 20 extending upward from the upper member of the removable wall (or wall portion) of the first crate so as to each be receivable in one of the at least two apertures of foot 12 of the base of the second crate if the second crate is stacked thereon (see page 7), wherein the removable wall is secured in an erected condition when the locking mechanisms are engaged with the locking holes shown in figure 15B, and when the locks are released the removable wall is permitted to pivot outwardly relative to the base and the frame portion.

    PNG
    media_image1.png
    743
    744
    media_image1.png
    Greyscale

The upper member, lower member, and the first and second side members of the removable wall portion further are not disclosed as being made of tubular steel.  However, the crates are described as being made of metal, and those of ordinary skill in the art at the time of the invention would have found it obvious to use tubular steel to construct the elements of the crate, such as the upper and lower members, and first and second side members at least because steel is a suitable and well-known metal, and tubular constructions are notoriously well-known for structural members due to their high strength to weight ratio.
The locating means is not disclosed as a continuous projection extending substantially an entire distance between the upstanding members of the frame; the pair of locking mechanisms are not disclosed as comprising a handle and a portion configured to engage a locking hole located adjacent to the removable wall, and the lower end comprising a portion that engages the projection when the crate is in its erected condition; and the locking mechanisms are not shown to comprise a support arm extending downward from the upper member. 
Hammond (U.S. Patent 4,020,967 to Hammond et al.) teaches a collapsible crate comprising first and second side walls 14 and first and second end walls 16, all of which are foldably or pivotally connected to a base 12 such that the crate may be collapsed.   
Locating means comprises a continuous projection 28 extending substantially an entire distance between the upstanding members of the frame, and a lower end 30 comprises a portion 34 that engages the projection when the crate is in its erected condition.  See figures 4 and 5.
Further, each side wall includes a pair of locking mechanisms 20 mounted adjacent the upper ends of the removable wall, each comprising a handle 48 and a portion 52, 54 configured to engage a locking hole 56 located adjacent to the removable wall.  Finally, each of the locking mechanisms comprise a support arm 36 extending downward from the upper member as shown in figure 3.
From the teachings of Hammond, it would have been obvious to substitute locating means comprising a continuous projection extending substantially an entire distance between the upstanding members of the frame, and a portion on the lower end  that engages the projection when the crate is in its erected condition, for the hinges 50 of Lam in order to facilitate complete removal of the removable wall section for disassembly if desired.  See column 3, lines 11-13 of Hammond.
It would further have been obvious to substitute a pair of locking mechanisms having a handle and a portion configured to engage a locking hole located adjacent to the removable wall, and each of the locking mechanisms comprising a support arm extending downward from the upper member for the locking mechanism 21 & screw 102 assembly in order to facilitate opening and closing of the removable wall section by hand without tools.  

Double Patenting
Claims 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-21 of U.S. Patent No. RE47,210. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 13 is substantially identical to claim 13 of RE47,210, except that it omits the limitation “wherein the removable wall portion has freedom to pivot while the projection is within the recess” found in lines 29-30 of the RE47,210 version of claim 13.
Therefore, instant claim 13 is fully encompassed by RE47,210 claim 13 and it is obvious that Applicant is claiming the same invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claims 13-23 define over the prior art of record and would appear to be allowable once Applicant overcomes the rejection under 35 U.S.C. 251 and set forth above.  The double patenting rejection would also have to be overcome before any claims could be allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
In a collapsible crate having all of the elements recited in claims 13 and 19, in combination with a projection and a recess having the following features, is not found in the prior art:
wherein the projection comprises upwardly converging inner and outer wall portions that meet at a rounded apex, and
wherein the inner and outer portions that define the recess converge upwardly and meet above the apex of the projection.

The closest prior art, Hammond, teaches a collapsible crate comprising foldable first and second side walls 14 and foldable first and second end walls 16.  Locating means comprises a continuous projection 28 extending substantially an entire distance between the upstanding members of the frame, and a lower end 30 comprising a recessed portion 34 that engages the projection when the crate is in its erected condition.  See figures 4 and 5.
However, the projection of Hammond does not comprise upwardly converging inner and outer wall portions that meet at a rounded apex, and the recessed portion does not comprise the inner and outer portions that converge upwardly and meet above the apex of the projection, as claimed.
Likewise, Lam does not teach or suggest the missing features.  Instead, the upper half 16A of a removable wall portion is pivotally or hingedly connected to the frame as shown in figures 14, 15A, 15B, 16A, and 16B.

Information Disclosure Statement
Applicant has not submitted an information disclosure statement (IDS) with this reissue application.  Any reference cited during the examinations of the parent and grandparent applications and the 8,573,427 patent, and not submitted in this reissue application, has not necessarily been considered unless cited on the attached PTO-892.  Should applicants wish to ensure that all of the references which were cited in the original patent are considered and cited in this reissue application, an IDS in compliance with 37 CFR 1.97 and 1.98 should be filed in this reissue application. 

 Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Applicant’s U.S. Patent No. 8,573,427 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             

Russell D. Stormer 					 
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			 
Art Unit 3993   
                                                                                                                                                
Conferees:	/PCE/
		Peter C. English
		Primary Examiner, Art Unit 3993

		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
        For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.